Title: To Thomas Jefferson from Antoine Gouan, 28 October 1804
From: Gouan, Antoine
To: Jefferson, Thomas


               
                  
                     Monsieur le président
                  
                  montpellier 6. brumaire an XIII [i.e. 28 Oct. 1804]
               
               les epoques de la vie qui flattent notre ambition s’oublient aisement; mais celles qui flattent notre ame ne s’effacent jamais de notre esprit. je me rappellerai sans cesse de lhonneur que vous me fites à votre passage; des heures que vous me sacrifiates, et des choses curieuses, scientifiques qui firent le sujet de notre conversation.
               j’ay cherchè souvent l’occasion de vous en temoigner ma sensibilité. je la trouve aujourdhui a la faveur de mr. magnan de marseille, jeune homme rempli de talens, neveu de mr magnan medecin qui exerce a paris la medecine avec succès. je remets a mr magnan quatre dissertations. vous y trouverès le discours public qu’on exigea de moi sur un des plu grands phénomenes; sur lequel je desire avoir votre suffrage, ou votre avis; car en matieres scientifiques chacun doit, et peut avoir son opinion, libre et sans risque—
               j’y ajoute un petit envoy de graines de quelques arbres, ou plantes, que j’ay cru pouvoir vous faire plaisir, et etre acclimatées chès vous. le depart précipité de mr magnan ne m’a pas permis de le grossir, n’y dy joindre un exemplaire d’un nouvel ouvrage que mon imprimeur n’a pas encore livré au public 
               recevés Monsieur le president ce petit hommage des sentimens d’estime et de respect
               
                  gouan professeur honoraire
               
               
                  mr. magnan joint a ses talens celui de la peinture, et il apporte avec lui un tableau capable de le faire connaitre avantageusement, sous le rapport d’amateur. je me flatte que vous l’honorerés de votre protection, j’ose dire qu’il la meritera
               
             
          Editors’ Translation
               
                  
                     
                        Mister President,
                     
                     Montpellier, 6 Brumaire Year 13 [i.e. 28 Oct. 1804]
                  
                  We easily forget periods that flatter our ambition, but the ones that flatter our souls remain engraved in our minds. I will always remember the honor of your visit, the hours you spent with me, the curious, scientific matters about which we conversed.
                  I have often sought an occasion to express my sentiments. Today I have found one on behalf of Mr. Magnan from Marseilles, a very talented young man. He is the nephew of Dr. Magnan, who has a successful medical practice in Paris. I am entrusting four essays to Mr. Magnan. One is the public address I was invited to deliver on one of the greatest phenomena. I would welcome your accord, or opinion, since in scientific matters everyone may, and must, have his own opinion, freely and without risk.
                  I am adding a small package of seeds from trees and plants I thought would please you and would adapt to your climate. Mr. Magnan’s hasty departure did not allow me to send more or to add a copy of my new work that is still in press.
                  Accept, Mister President, this small token of my esteem and respect.
                  
                     gouan honorary professor
                  
                  
                     Painting is one of Mr. Magnan’s talents, and he is bringing a painting that illustrates his work as an amateur artist. I flatter myself that you will honor him with your favor. I daresay he deserves it.
                  
               
            